Citation Nr: 9906223	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  91-56 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from March 1948 to March 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Newark Regional 
Office (RO) September 1989 rating decision which denied 
service connection for a back disability.  In August 1991, 
June 1995, and April 1996, the case was remanded to the RO 
for additional development of the evidence.  Pursuant to the 
Board's April 1996 remand, the RO by August 1997 rating 
decision granted service connection for bilateral hearing 
loss and assigned it a 30 percent evaluation.  As the veteran 
has not filed a notice of disagreement with regard to the 
RO's handling of that issue, it is currently not in appellate 
status.  38 U.S.C.A. § 7105 (West 1991).  See also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (overruling West v. 
Brown, 7 Vet. App. 329 (1995) that a notice of disagreement 
to a service connection claim translated into a notice of 
disagreement for other "down-stream element[s]" such as the 
evaluation assigned or the effective date of the award).  

In December 1998, additional evidence not previously 
considered by the RO, consisting of a Notification of 
Personnel Action from the U.S. Postal Service, was received.  
Initial consideration of this evidence by the Board has not 
been waived by or on behalf of the veteran pursuant to 
38 C.F.R. § 20.1304(c) (1998); however, in view of a 
favorable resolution of the veteran's claim, as discussed 
below, the Board finds that he is not prejudiced by initial 
consideration of this additional evidence on appeal.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran sustained back trauma during a fall in 
service; the evidence demonstrates that he has current low 
back disability which is likely due to in-service origin.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
residuals of low back injury were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran's claim of 
service connection for a low back disability is well 
grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a duty 
to assist him in the development of facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  In this regard, the Board notes that 
all available pertinent records have been obtained and 
associated with his claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for certain 
disabilities such as arthritis, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

The veteran's service medical records do not reveal any 
report or clinical findings indicative of injury or trauma to 
the back, nor were any pertinent findings indicated on 
service separation medical examination in March 1952.  His 
duty assignments included service aboard the USS Vogelgesang 
(DD-862).

In his May 1956 application for compensation or pension and 
on numerous occasions thereafter, the veteran indicated that 
he sustained various injuries when he slipped on a ladder and 
fell onto a lower deck during service aboard the USS 
Vogelgesang.

Medical records from the Alexian Brothers Hospital from 
November to December 1973 reveal that the veteran received 
inpatient treatment at the facility due to lumbosacral strain 
and recurrent disc herniation.  During the course of 
treatment, it was indicated that he had a history of lumbar 
fusion in 1966 and 1968.  X-ray study of the lumbosacral 
spine revealed an essentially normal anatomy with minimal 
upper lumbar spurring; a lumbar myelogram study revealed a 
slight extradural defect at right L4-5; it was indicated 
that, in view of the previous surgery, it was difficult to 
determine whether this was an old distortion of the anatomy 
or could represent a recent disc herniation.

Medical records from the St. Elizabeth Hospital reveal that 
the veteran underwent a laminectomy at L4 and L5 at the 
facility on December 19, 1973.  Post operatively, multiple 
nerve root compression and adhesions with radiculitis and 
lumbar spine instability were diagnosed.

A June 1974 letter from the records department at the Alexian 
Brothers Hospital reveals that the veteran was previously 
hospitalized at that facility from January to February 1960, 
in June 1962, June 1963, and August 1966, but clinical 
records associated with treatment were not available at the 
hospital.

A medical statement from F. Miranda, M.D., in June 1974 
reveals that he treated the veteran for severe back pain 
since November 1973.  His treatment reportedly included 
laminectomy of "L4 L5 - L5 S1, foraminotomy, and facet 
fusion" in December 1973.  In July 1975, Dr. Miranda 
performed an examination for determination of housebound 
status or need for regular aid and attendance, at which time 
it was indicated that the veteran was completely disabled and 
had not improved since December 1973.  Multiple nerve root 
adhesions and compressions, instability of the lumbar spine, 
and status post repeated laminectomy were diagnosed on 
examination and reexaminations in January and November 1977.  

Employment records and a Notification of Personnel Action 
from the U.S. Postal Service reveal that the veteran was 
employed as a window clerk, and effective from August 1974, 
he was found totally disabled by reason of disability.

In April 1976, Dr. Miranda indicated that the veteran 
underwent a laminectomy surgery about 10-12 years earlier and 
a second one (at some point) after that.  Reportedly, he did 
well with occasional back pain until a recent onset of severe 
low back pain while working in the basement; laminectomy of 
L4, L5 - L5, S1, foraminotomy, and facet fusion were 
performed in December 1973.

A letter from the veteran's former girl-friend, received by 
the RO in May 1978, reveals that she remembered him coming 
home on leave in the Summer of 1951, at which time she 
noticed he experienced difficulty walking; reportedly, he 
informed her that he sustained injuries when he fell from a 
ladder in service.  With her statement, she submitted a copy 
of a November 1951 letter which she apparently wrote in 
response to his letter.  At the end of her letter, she 
reminded him to tell "them" about his painful back.

An August 1978 letter from a retired Chief aboard the USS 
Vogelgesang indicates that the veteran sustained injuries, 
requiring medical treatment and resulting in restriction of 
his duties, when he fell from a ladder during service in 1950 
or 1951.  

A September 1978 letter from another of the veteran's fellow 
servicemen aboard the USS Vogelgesang from 1950-1951, reveals 
that he witnessed the veteran's 10-to 12-foot fall from a 
ladder during service, reportedly resulting in back injuries 
and requiring medical treatment.  

An October 1978 letter from another serviceman who served 
with the veteran aboard ship reveals that he recalled the 
veteran was on "no duty" for "some time" and on "light 
duty" for 2 or 3 weeks at some point during service.

In May 1981, Dr. Miranda indicated that he continued to treat 
the veteran for his lumbar radiculitis and 
pseudomeningoceles.  

At a September 1990 RO hearing, the veteran testified that he 
sustained injuries to his back when he fell from a ladder 
during service aboard the Vogelgesang in 1950 or 1951.  
Immediately after the fall, he went to sick bay where he was 
reportedly treated with medication; he spent about 10 days in 
bed and was placed on light duty for about 10 weeks 
thereafter.  He indicated that his general condition had 
improved while on limited duty but he continued to experience 
intermittent pain and muscle spasms in his low back since 
that injury.  Reportedly, numerous private physicians treated 
his recurrent low back problems since the time he separated 
from the service and, on 3 occasions during his post-service 
treatment, he underwent laminectomy surgeries (the first 
surgery was reportedly performed in 1956).  He testified that 
he continued to experience the same type of radiating pain in 
the lower spine since his in-service injury.  

In August 1990, Dr. Miranda indicated that the veteran 
informed him that he injured his back in service and 
underwent two surgical procedures (reportedly performed by 
another physician).  Dr. Miranda indicated that he treated 
the veteran since 1973 and performed a laminectomy in January 
1974.  

VA outpatient treatment records from June 1982 to July 1996 
reveal intermittent treatment associated with various 
disabilities and symptomatology.  Low back symptomatology 
appears to have been initially reported in January 1994.  In 
January and June 1994, and February 1995, the veteran 
reported a long history of radiating low back pain.  In 
January 1994 and February 1995, degenerative disc disease of 
the lumbosacral spine was diagnosed.  In July 1995, a slowly 
deteriorating back condition was diagnosed.  

An October 1996 X-ray study of the lumbosacral spine from the 
Elizabeth General Medical Center, reveals sclerotic changes 
with narrowing of the disc space and spurring at L2 and L3, 
probably representing a disc disease; an October 1996 
computerized tomography study revealed post traumatic changes 
in the lumbosacral spine, a disc disease, and a possibility 
of bony metastasis.

On VA orthopedic examination in November 1996, the veteran 
indicated that he initially hurt his back during a fall in 
service, requiring medical treatment in service, and 
resulting in recurrent back pain which he continued to 
experience to the present.  After service separation, he 
reportedly reinjured his back on a number occasions during 
employment, when lifting heavy objects, and underwent 3 
laminectomies.  X-ray study of the lumbosacral spine revealed 
severe disc disease at L2-3 and less severe disease at L1-2.  
The examiner indicated that the veteran experienced chronic 
low back pain since a 1954 injury at work; prior to that 
injury, he sustained back trauma in service, resulting in 
recurrent back pain.  He opined that the veteran's service-
related back injury may play a part in his whole back 
disability; about 5 percent of the overall back pain was 
estimated to be attributable to the in-service injury, and 
the remainder was attributed to post-service work injury.

On VA neurological examination in January 1997, the veteran 
indicated that he initially injured his low back during a 
fall from a ladder in service, resulting in recurrent 
radiating low back pain.  Thereafter, he reportedly sustained 
a series of other traumas and underwent 3 laminectomies, and 
continued to experience radiating back pain to the present 
day.  On examination, cervical spondylosis with limitation of 
neck movement and status post 3 laminectomies with 
arachnoiditis producing lower extremities pain, sensory loss, 
gait disturbance, and absent ankle jerks, were diagnosed.  
The examiner opined that the finding of "[unidentified] 
syndrome, mainly due to arachnoiditis, as a result of 
previous surgery [was] very clear.  The major difficulty 
[was] to relate this pain to a fall which happened the 
service (sic), although from a practical point of view, the 
pain in the back [was] partially related to an accident which 
occurred in the service."

Based on the foregoing, the Board is of the opinion that 
service connection for residuals of low back injury is 
warranted.  In particular, although the veteran's available 
service medical records do not reveal any reports or findings 
indicative of any injury or trauma in service, he repeatedly 
described the circumstances and details regarding a fall from 
a ladder in service.  Although his contentions are not 
confirmed by service records, the numerous lay statements 
identified above, clearly show that he in fact sustained 
trauma from a fall in service.  Specifically, letters from 
his ex-girl-friend show that he exhibited back pain while on 
active duty; his former shipmates clearly indicated that they 
witnessed his fall, resulting in injuries, that he did in 
fact receive medical treatment in service, and that he was 
placed on light duty for a period of time after his injury.  
The Board notes that, although lay persons are not competent 
to provide a medical diagnosis of a chronic disability or to 
relate such disability to a particular cause, see Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992), they are competent to 
state that they witnessed him fall.  They can also provide an 
account of observable symptoms of pain which he exhibited 
following the fall.  See Cartright v. Derwinski, 2 Vet. App. 
24 (1991).  

Medical evidence of record, as discussed above, clearly shows 
that the veteran re-injured his low back after service 
separation, and that he ultimately underwent 3 laminectomies.  
The Board stresses that incurrence of post-service injuries 
to the back has never been denied by the veteran; in fact, he 
indicated on VA medical examinations in November 1996 and 
January 1997, that he did in fact re-injure his back after 
separation from service.  However, he has always contended 
that he initially injured his back during a fall in service.  
Based on such reports of history of injuries and medical 
treatment since active service, as well as on contemporaneous 
examinations, VA neurology and orthopedics specialists 
recently opined that the veteran's current low back 
disability, overall, is attributable to both in-service and 
post-service injuries.  While it appears that the degree of 
disability attributable to in-service injury is less than 
that attributable to post-service causes, the examiners 
suggested that at least a portion of his current low back 
disability is etiologically related to in-service trauma.  

The Board stresses that although the veteran's service 
medical records do not reveal actual evidence of in-service 
injury or treatment, the veteran and his friends provided 
credible accounts of the circumstances of his fall in service 
and resultant, observable symptomatology.  In a service 
connection claim, the veteran prevails if the evidence is in 
relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, the evidence demonstrates that 
the veteran sustained low back injury during service and 
thereafter; VA examiners opined that his current disability 
is related to both in-service and post-service causes.  Thus, 
the Board concludes in this case that the evidence is at 
least in relative equipoise in connection with the veteran's 
claim.  See 38 C.F.R. § 3.102 (1998).  Resolving the benefit 
of the doubt in his favor, certain residuals of low back 
injury are likely the result of in-service trauma.


ORDER

Service connection for residuals of low back injury is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

- 9 -


- 1 -


